NO. 12-20-00049-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 DAVID ALLEN RUSSELL,                             §       APPEAL FROM THE 87TH
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 KIMBERLY PLENTL,
 APPELLEE                                         §       ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       David Allen Russell, acting pro se, filed a notice of appeal to challenge an order of
dismissal signed on January 14, 2020. On February 18, the Clerk of this Court notified Russell
that his notice of appeal failed to contain the information specifically required by Texas Rule of
Appellate Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code.
See TEX. R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West
Supp. 2019) (notice of appeal must be served on each court reporter responsible for preparing
reporter’s record); Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180,
at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.) (pro se litigants are held to same
standards as licensed attorneys and must comply with all applicable rules of procedure; otherwise,
pro se litigants would benefit from an unfair advantage over parties represented by counsel). The
notice warned that, unless Russell filed a proper notice of appeal on or before March 19, the appeal
would be referred to the Court for dismissal. This deadline expired without a compliant notice of
appeal or other response to this Court’s February 18 notice.
         Because, after notice and an opportunity to cure, Russell failed to comply with Rule 9.5
and Section 51.017, the appeal is dismissed.1 See TEX. R. APP. P. 42.3(c) (on its own initiative
after giving ten days’ notice to all parties, appellate court may dismiss appeal if appeal is subject
to dismissal because appellant failed to comply with a requirement of these rules, a court order, or
a notice from the clerk requiring a response or other action within a specified time).
Opinion delivered March 25, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
           We also note that the case information sheet from the Anderson County District Clerk indicates that Russell
was declared indigent in the trial court. Russell filed an affidavit of indigency with this Court, but did not file a
statement of previous filings, and a current, certified copy of his inmate trust account statement as requested by the
Clerk of this Court.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 25, 2020


                                         NO. 12-20-00049-CV


                                     DAVID ALLEN RUSSELL,
                                            Appellant
                                               V.
                                      KIMBERLY PLENTL,
                                            Appellee


                                 Appeal from the 87th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV19-1102-87)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.